SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

500
CA 12-01472
PRESENT: SCUDDER, P.J., CENTRA, CARNI, SCONIERS, AND MARTOCHE, JJ.


TRG ADVISORS, INC., FORMERLY KNOWN AS P&A
FINANCIAL SECURITIES, INC.,
PLAINTIFF-APPELLANT-RESPONDENT,
ET AL., PLAINTIFFS,

                      V                                             ORDER

P&A RETIREMENT PLAN SERVICES, INC., P&A
ADMINISTRATIVE SERVICES, INC., MICHAEL A.
RIZZO AND JOSEPH PRISELAC, JR.,
DEFENDANTS-RESPONDENTS-APPELLANTS.
(APPEAL NO. 2.)


ZDARSKY, SAWICKI & AGOSTINELLI LLP, BUFFALO (JOSEPH E. ZDARSKY OF
COUNSEL), FOR PLAINTIFF-APPELLANT-RESPONDENT.

MATTAR, D’AGOSTINO & GOTTLIEB, LLP, BUFFALO (LAWRENCE J. MATTAR OF
COUNSEL), FOR DEFENDANTS-RESPONDENTS-APPELLANTS.


     Appeal and cross appeal from an order and judgment (one paper) of
the Supreme Court, Erie County (John A. Michalek, J.), entered July
18, 2012. The order and judgment granted in part and denied in part
the motion of plaintiff TRG Advisors, Inc., formerly known as P&A
Financial Securities, Inc., for partial summary judgment.

     Now, upon the stipulation of discontinuance signed by the
attorneys for the parties on January 23, 2013, and filed in the Erie
County Clerk’s Office on January 29, 2013,

     It is hereby ORDERED that said appeal and cross appeal are
unanimously dismissed without costs upon stipulation.




Entered:    April 26, 2013                      Frances E. Cafarell
                                                Clerk of the Court